                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 1/28/2020
 -------------------------------------------------------------- X
 THE NATIONAL RETIREMENT FUND and                               :
 THE BOARD OF TRUSTEES OF THE                                   :
 NATIONAL RETIREMENT FUND, each on                              :
 behalf of the Legacy Plan of the National                      :       16-CV-2408 (VEC)
 Retirement Fund,                                               :
                                                                :           ORDER
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
 METZ CULINARY MANAGEMENT, INC.,                                :
                                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court of Appeals for the Second Circuit has issued a mandate remanding

the case to this Court “to enter judgment for the appellant and to remand any remaining issues to

Arbitrator Jaffe,” Dkt. 56;

        IT IS HEREBY ORDERED that:

    1. The Clerk of Court shall enter judgment in favor of Defendant;

    2. Any remaining issues are remanded to arbitration.



SO ORDERED.
                                                              _________________________________
Date: January 28, 2020                                        VALERIE CAPRONI
      New York, New York                                      United States District Judge
